DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2022, with respect to the previously filed claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive, since it has been agreed that the combination using the Levine (PGPub US 2006/0161187) reference was improper.  The rejections of the claims have been withdrawn, since it would not have been obvious for one of ordinary skill in the art before the effective filing date to have modified the primary reference, Leeflang (PGPub US 2002/0173819), using the teachings of Levine.
Allowable Subject Matter
Claims 1-5, 7-26, 28, 55, and 153 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 55, and 153 filed on 1/28/2022 could either not be found or was not suggested in the prior art of record.
	With respect to the independent claims, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “the proximal portion comprising a single braided layer and the distal portion comprising multiple braided layers” “wherein the multiple braided layers of the distal portion prevent opposite inversion of the distal portion”, in combination with the other limitations of the independent claim.
The closest prior art is Leeflang et al. (PGPub US 2002/0173819), which discloses a method for retrieving a thrombus from a vasculature of a patient (PP [0001]), the method comprising: advancing a vascular device (210 in Figs. 5a-c) into a vasculature of a patient distally of a thrombus (PP [0070]: “The filter element 216, e.g., within the catheter is advanced to a location within a blood vessel or other body lumen downstream of a treatment site”), the vascular device (210) comprising an expandable basket (216) movable between a collapsed configuration (Fig. 5a) and an expanded configuration (Fig. 5c), and having a proximal end (218) and a distal end (220), the proximal end (218) configured to be centrally and pivotally coupled to an outer delivery shaft (coupled to 222 of 212 along a single location, therefore able to pivot) (PP [0064]: "having proximal and distal ends 218, 220 attached to respective distal ends 222, 224 of the elongate members 212, 214"), the expandable basket (216) comprising a proximal portion (226) and a distal portion (228), deploying the expandable basket (216) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) by moving at least one of the proximal end (218) or distal end (220) relative to each other (PP [0064]: "The guidewires 212, 214 are slidable relative to one another for directing the filter element 216 between a compressed configuration (FIG. 5A), an expanded configuration (FIG. 5B), and an everted configuration (FIG. 5C)”) to invert a proximal portion (226 in Fig. 5c) of the expandable basket (216) towards a distal portion (228) of the expandable basket (216) to form a proximally oriented cavity (230) in the expanded configuration (Fig. 5c); and retracting the expandable basket (216) proximally to engage and retrieve the thrombus into the proximally oriented cavity (230) of the expandable basket (216) (PP [0079]: “The use of these latter embodiments may follow the methodology described for the filter element 216 shown in FIGS. 5A-5C… Once a procedure is completed, the filter elements 316, 416 may be returned to their elongate configurations and collapsed, trapping the particulate within the spaces 332, 432 within the filter elements 316, 416. The filter elements 316, 416 may then be removed from the vessel, substantially safely removing the captured particulate with them”). Leeflang et al. further discloses an inner core wire (214) extending coaxially through the outer delivery shaft (212).
	However, Leeflang et al. fails to disclose wherein the proximal portion comprises a single braided layer and the distal portion comprises multiple braided layers wherein the multiple braided layers of the distal portion prevent opposite inversion of the distal portion. Furthermore, the prior art of record does not suggest any motivation to modify the Leeflang et al. disclosure to arrive at these features. The present application utilizes the multiple braided layers to encourage the device to invert at only a specific location- the crossover region between the multiple braided layers and the single braided layer of the proximal region. However, Leeflang et al. utilizes heat treatments (col. 3, lines 40-52 and col. 12, lines 43-59) to program the desired everted configuration into the shape memory material of the mesh portion, and there would therefore be no motivation for one of ordinary skill in the art to modify the Leeflang et al. reference to incorporate braided layers which accomplish that same function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571) 272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771